An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

TROY DRAPER No. 68049
‘ Appellant,
vs.
SUMMERLIN ENERGY, LLC,
 _ W Respprident.

 

 

ORDER DISMISSING APPEAL
When this proper person appeal was decketedg this court gave
appellant 40 clays to file and serve the civil proper person appeal
statement. Appellant’s civil proper persan appeal statement was clue in
this court by Jul}; 15, 2015. To date, appellant has failed to file the Civil
pmper person appeal statement or otherwise >1‘espund to this court’s»
directive. Accordingly, we conclude that appellant 11:18 abandoned. this ‘
appeal, and we

ORDER this appeal DISMISSED.

    

Parraguirre
Deuglas Cherry

cc: Hon. Stefany Miley, Distriet. Judge
Troy Draper
The Dean Legal Graup: Ltd.
Eighth District Court. Clerk

SUPREME Coum
OF
Nam»

{m nu m mix? =

 

lib will?) ..